          Case 2:18-cv-04629-GMS Document 1 Filed 12/10/18 Page 1 of 5



1    ANDREW L. MCNICHOL #031557
     KUTAK ROCK LLP
2    8601 N. Scottsdale Road, Suite 300
     Scottsdale, AZ 85253
3    (480) 429-7110
     Facsimile: (480) 429-5001
4    andrew.mcnichol@kutakrock.com
5    Attorneys for Defendant Transamerica Life
     Insurance Company
6
7
8                                UNITED STATES DISTRICT COURT

9                                           DISTRICT OF ARIZONA

10
11   Patricia Bugher Family Partnership, LLLP,             No. _____________________
12                             Plaintiff,
13   v.
                                                           DEFENDANT’S NOTICE OF
     Transamerica Life Insurance Company,                  REMOVAL
14
15                             Defendants.

16
17            1.        Defendant Transamerica Life Insurance Company (“TLIC”) files this Notice

18   of Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, and would show the Court as

19   follows:

20                               I.   COMMENCEMENT AND SERVICE

21            2.        On September 13, 2018, Plaintiff Patricia Bugher Family Partnership, LLLP

22   (“Bugher”) commenced this action against TLIC by filing its Complaint in the Superior

23   Court for the State of Arizona, in and for the County of Maricopa, styled Patricia Bugher

24   Family Partnership, LLLP v. Transamerica Occidental Life Insurance Company, Case

25   No. CV2018-005531. Bugher never served the Complaint. Subsequently, Bugher filed an

26   Amended Complaint (cited herein as “Am. Cmplt.”) on November 15, 2018. Service was

27   made to the Arizona Department of Insurance on November 20, 2018, and TLIC received

28   service of Bugher’s Amended Complaint and service of process on November 26, 2018.



     4820-7169-7026.1
         Case 2:18-cv-04629-GMS Document 1 Filed 12/10/18 Page 2 of 5



1             3.        This Notice of Removal is timely filed within thirty days of the receipt of a
2    copy of the Amended Complaint and service of process, from which it was ascertained
3    that the case is one which is removable, pursuant to 28 U.S.C. § 1446(b). This Notice of
4    Removal is also filed within one year of the commencement of this action, and is thus
5    timely pursuant to 28 U.S.C. § 1446(c).
6                                    II.   GROUNDS FOR REMOVAL
7             4.        TLIC is entitled to remove the entire state court action to this Court pursuant
8    to 28 U.S.C. §§ 1332, 1441 and 1446, because this action is a civil action involving an
9    amount in controversy exceeding $75,000 between parties of diverse citizenship.
10            5.        Further, removal of the state court action to this Court is proper under
11   28 U.S.C. §§ 1441(a) because this Court’s district and division embraces the state courts
12   in Maricopa County.
13            6.        On information and belief and based on review of publicly available
14   documents, Bugher is an Arizona limited liability limited partnership, whose general
15   partners are P. Bugher Investments, LLC, and Meridian Services, LLC, and whose limited
16   partner is Patricia Bugher, a citizen of Arizona who is domiciled in Arizona. Further, the
17   only member of P. Bugher Investments, LLC, is Meridian Services, LLC, and the only
18   members of Meridian Services, LLC, are Robin Davis and MDH Investment, LLC. MDH
19   Investment, LLC’s members are Robin Davis and Larry Kohler, both citizens of and
20   domiciled in Arizona.1 All of the limited liability companies referenced in this paragraph
21   are Arizona entities with their principal place of business in Arizona.             Accordingly,
22   Bugher is a citizen of the State of Arizona within the meaning and intent of 28 U.S.C. §
23   1332. See Johnson v. Columbia Properties Anchorage, LP, 437 P.3d 894, 899 (9th Cir.
24   2006) (limited liability companies and partnerships are citizens “of every state of which
25   its owners/members are citizens”).
26
27   1
       The Arizona Secretary of State records also list MDH Investment, LLC as a member of
28   itself.
                                                       2

     4820-7169-7026.1
         Case 2:18-cv-04629-GMS Document 1 Filed 12/10/18 Page 3 of 5



1             7.        TLIC, a corporation, is a life insurance company incorporated under the
2    laws of Iowa with its home office and corporate headquarters in Iowa, from which
3    management directs, controls and coordinates most of the company’s activities.
4    Therefore, TLIC is a citizen of Iowa for diversity jurisdiction purposes.
5             8.        No change of citizenship has occurred since commencement of the state
6    court action. Accordingly, diversity of citizenship exists among the proper parties.
7             9.        Bugher seeks monetary relief in excess of $75,000. Am. Cmplt., ¶¶ 26-30
8    (alleging improper premium increase of over $100,000). Under its various claims, Bugher
9    seeks general, special and punitive damages plus and attorneys’ fees. Id., at 9 (prayer).
10   Accordingly, since the total amount in controversy in the action exceeds the sum of
11   $75,000.00, this Court has jurisdiction under 28 U.S.C. § 1332.
12             III.     BUGHER’S ALLEGATIONS AND FACTUAL BACKGROUND
13            10.       This is a case arising out of Bugher’s purchase of a universal life insurance
14   policy in 2007 insuring the life of Patricia Bugher. Am. Cmplt., ¶¶ 1-2, 18. Bugher
15   alleges that TLIC marketed and sold the policy without proper actuarial studies and
16   subsequent “annual updates” and “annualized illustrations” were misleading. Id., ¶¶ 20-
17   22, 23-24. Bugher further alleges that TLIC “inequitably increased the premiums in
18   violation of the plan terms of the Bugher insurance policy.” Id., ¶¶5; see also id., ¶¶ 25-
19   31. Bugher alleges that TLIC “knew or should have known that the AL program was not
20   sustainable at the initial marketed premium rates and it was going to raise the annualized
21   premium in exorbitant amounts.” Id., ¶ 31. Bugher sues TLIC for consumer fraud under
22   A.R.S. § 44-1521 et seq., common law misrepresentation, and breach of contract, and
23   seeks damages and punitive damages, attorneys’ fees and costs.
24                                             IV.    VENUE
25            11.       Venue lies in the District of Arizona, pursuant to 28 U.S.C. §§ 1441(a) and
26   1446(a), because Bugher filed the state court action in this judicial district.
27
28
                                                      3

     4820-7169-7026.1
           Case 2:18-cv-04629-GMS Document 1 Filed 12/10/18 Page 4 of 5



1                                       V.     CONSENT TO REMOVAL
2             12.       No consent to removal is necessary as TLIC is the only named defendant in
3    this lawsuit.
4                                                   VI.   NOTICE
5             13.       Pursuant to 28 U.S.C. § 1446 and LRCiv P. 3.6(a), counsel for TLIC has
6    provided notice to all parties of record and filed a Notice of Filing Notice of Removal
7    with the Clerk of the Superior Court of the State of Arizona in and for the County of
8    Maricopa.
9                                            VII.     JURY DEMAND
10            14.       Bugher demanded a jury trial in the state court action.
11                          VIII.    EXHIBITS TO NOTICE OF REMOVAL
12            15.       Pursuant to LRCiv P. 3.6, the most recent version of the docket from the
13   state court and true and correct copies of all pleadings and documents previously filed are
14   attached to this Notice of Removal as correspondingly numbered exhibits:
15            Exhibit 1:       Docket
16            Exhibit 2:       Request for Trial by Jury
17            Exhibit 3:       Coversheet
18            Exhibit 4:       Certificate Regarding Compulsory Arbitration
19            Exhibit 5:       Complaint
20            Exhibit 6:       Amended Complaint
21            Exhibit 7:       Amended Request for Trial by Jury
22            Exhibit 8:       Amended Certificate Regarding Compulsory Arbitration
23            Exhibit 9:       Affidavit of Attempted Service
24            Exhibit 10:      Notice of Intent to Dismiss
25            Exhibit 11:      Affidavit of Service
26   ///
27   ///
28   ///
                                                          4

     4820-7169-7026.1
         Case 2:18-cv-04629-GMS Document 1 Filed 12/10/18 Page 5 of 5



1                                      IX.    CONCLUSION
2             WHEREFORE, TLIC, pursuant to the statutes cited herein and in conformity with
3    the requirements set forth in 28 U.S.C. § 1446, removes this action from the Superior
4    Court of the State of Arizona, in and for the County of Maricopa, to this Court.
5             DATED this 10th day of December, 2018.
6                                                KUTAK ROCK LLP
7
8
                                             By: /s/ Andrew L. McNichol
9                                                Andrew L. McNichol
                                                 8601 N. Scottsdale Road, Suite 300
10                                               Scottsdale, AZ 85253
                                                 andrew.mcnichol@kutakrock.com
11                                               Attorneys for Transamerica Life Insurance
                                                 Company
12
13
14                                CERTIFICATE OF SERVICE

15           I hereby certify that on December 10, 2018, I electronically transmitted the
     foregoing document to the Clerk’s Office using the CM/ECF system, and which will be
16   sent electronically to all registered participants as identified on the Notice of Electronic
     Filing, and by regular mail.
17
                                                /s/ Andrew L. McNichol
18
                                                Andrew L. McNichol
19
20
21
22
23
24
25
26
27
28
                                                  5

     4820-7169-7026.1
